                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

MELIDO PENA,

        Plaintiff,
v.                                                   Case No. 8:17-cv-1404-T-AAS

RDI, LLC,
a Florida Limited Liability Company,

      Defendant.
______________________________________/

                                      ORDER

        Mr. Melido Pena seeks an order invoking supplementary proceedings in this

action, impleading third parties, and for issuance of a notices to appear. (Docs. 104,

116).

I.      BACKGROUND

        Mr. Pena sued RDI, LLC for unpaid overtime wages, liquidated damages, and

attorney’s fees and costs under the Fair Labor Standards Act. (Doc. 1). A jury entered

verdicts for Mr. Pena and against RDI for $20,979.25 in unpaid wages and $20,979.25

in liquidated damages, and judgments were entered on the verdicts. (Docs. 77, 83,

86).    The court entered a subsequent judgment against RDI for $95,235.67 for

attorney’s fees and costs.   (Docs. 91, 94).   Thus, Mr. Pena ultimately obtained

judgments against RDI for $137,193.17, which remains outstanding. (Doc. 104, Ex.

1).

        Mr. Pena alleges Mr. Robert DiNicolantonio, as the managing member and

shareholder of RDI, allowed RDI to be administratively dissolved and created a new

                                          1
corporation called Lakeland Flight Interiors, LLC (Lakeland Flight) to avoid RDI’s

creditors. (Doc. 104, ¶¶ 5–9). Mr. Pena also alleges Mr. DiNicolantonio holds or

controls property not exempt from execution. (Doc. 116, Ex. 1). Likewise, Mr. Pena

alleges Lakeland Flight, as the recipient of RDI’s fraudulent transfers, holds or

controls property not exempt from execution. (Id.).

      Mr. Pena seeks to commence proceedings supplementary to hold third parties

Lakeland Flight and Mr. DiNicolantonio liable for the judgments against RDI. (Docs.

104, 116). RDI did not respond to Mr. Pena’s motion. But at the February 19, 2020

hearing, RDI stated it will be filing for bankruptcy and Mr. DiNicolantonio has filed

for personal bankruptcy. However, no notices or motions filed in this case suggest

any current bankruptcy proceedings for either RDI or Mr. DiNicolantonio or that this

action should be stayed pending any bankruptcy proceedings.

II.   ANALYSIS

      A.     Proceedings Supplementary

      Rule 69 instructs “the procedure on execution [of a money judgment]—and in

proceedings supplementary to and in aid of execution—must accord with the

procedure of the state where the court is located,” unless a federal statute applies.

Fed. R. Civ. P. 69(a)(1). Under Florida law, judgment creditors who file a motion and

an affidavit stating that they hold an unsatisfied judgment or judgment lien are

entitled to proceedings supplementary to execution. Fla. Stat. § 56.29(1). Therefore,

all that is required to initiate proceedings supplementary is that “the judgment

creditor have an unsatisfied judgment and file an affidavit averring that the



                                         2
judgment is valid and outstanding.” Fundamental Long Term Care Holdings, LLC v.

Estate of Jackson ex rel. Jackson-Platts, 110 So. 3d 6, 8 (Fla. 2d DCA 2012); Longo v.

Associated Limousine Servs., Inc., 236 So. 3d 1115, 1119 (Fla. 4th DCA 2018)

(“[B]ecause the judgment creditor submitted a motion and affidavit in compliance

with section 56.29(1), the trial court erred in denying proceedings supplementary

altogether.”).

      Mr. Pena’s attorney Kim De Arcangelis declares RDI failed to satisfy the

judgments, and the judgments against RDI remain “valid and outstanding.” (Doc.

104, Ex. 1). Therefore, the requirements of Fla. Stat. § 56.29(1) are satisfied and Mr.

Pena is entitled to proceedings supplementary to execution.

      B.     Description of Third Parties’ Property in Affidavit and Notice to
             Appear

      Section 56.29(2) of the Florida Statutes “governs the process for bringing third

parties into proceedings supplementary.” Longo, 236 So. 3d at 1119; see Kennedy v.

RES-GA Lake Shadow, LLC, 224 So. 3d 931, 933 (Fla. 1st DCA 2017) (citations

omitted) (“After a party initiates proceedings supplementary, a creditor may pursue

assets held by the debtor, assets of the debtor held by another, or assets that have

been fraudulently transferred to another. But the rights of any third-party interest-

holders must be accounted for by impleading them into the proceeding and allowing

them to defend their interests.”). The first sentence in Section 56.29(2) requires the

Section 56.29(1) motion or a supplemental affidavit “describe any property of the

judgment debtor not exempt from execution in the hands of any person or any

property, debt, or other obligation due to the judgment debtor which may be applied

                                          3
toward the satisfaction of the judgment.” Upon the judgment creditor filing this

motion and affidavit, the court shall issue a “Notice to Appear,” which “must describe

with reasonable particularity the property, debt, or other obligation that may be

available to satisfy the judgment.” Fla. Stat. § 56.29(2) (emphasis added).

       The notice to appear procedure under section 56.29(2) advises third parties like

Lakeland Flight and Mr. DiNicolantonio of their property, debt, or other obligation

due to the judgment debtor that may be available to satisfy the judgment. The notice

to appear also must advise the third parties of their opportunity to present defenses,

must indicate to the third parties that discovery consistent with the rules of civil

procedure is available, and must advise the third parties they have a right to a jury

trial. Fla. Stat. § 56.29(2). Mr. Pena’s proposed Notices to Appear in Proceedings

Supplementary describe the property at issue with reasonable particularity and also

otherwise comply with Section 56.29(2). (Doc. 116, Exs. 2, 3).

III.   CONCLUSION

       Thus, Mr. Pena’s Motion to Commence Proceedings Supplementary, Implead

Third Party, and Issue Statutory Notices to Appear (Doc. 298) is GRANTED. Mr.

Pena may file and serve its impleader complaint. The issued Notices to Appear are

attached to this order and may be served in accordance with Fla. Stat. § 56.29(2).

       ORDERED in Tampa, Florida on February 27, 2020.




                                           4
